                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


Silvester Desmond Scott, a/k/a       )
Sylvestor Desmond Scott,             )
                                     )
                     Plaintiff,      )
                                     )             Civil Action No. 2:18-1140-BHH
v.                                   )
                                     )                            ORDER
Officer Todd Mallek, Sgt. R. Gamard, )
Lt. C. Harkins, The Charleston City  )
Police Department,                   )
                                     )
                     Defendants.     )
________________________________)

       This matter is before the Court upon Plaintiff Silvester (or Sylvestor) Desmond

Scott’s (“Scott” or “Plaintiff”) pro se complaint filed pursuant to 42 U.S.C. § 1983. Plaintiff,

who is a pretrial detainee at the Al Cannon Detention Center in North Charleston, South

Carolina, alleges claims under the Fourth and Fourteenth Amendments for false arrest and

malicious prosecution in connection with his arrest on January 21, 2015.

       In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d)

(D.S.C.), the matter was referred to a United States Magistrate Judge for preliminary

determinations. On July 16, 2018, Magistrate Judge Bristow Marchant issued a report and

recommendation (“Report”) outlining Plaintiff’s claims and recommending that the Court

summarily dismiss this action without prejudice and without issuance and service for the

following reasons: (1) because Plaintiff’s claims for monetary damages are barred by Heck

v. Humphrey, 512 U.S. 477 (1994); (2) because Plaintiff’s claims that Defendants violated

police department policies by failing to take him for medical care and by failing to have

dashboard cameras do not allege a violation of Plaintiff’s constitutional rights; and (3)
because Plaintiff’s claims are barred by the statute of limitations. Plaintiff filed untimely

objections, which the Court has considered in the interest of fairness. However, for the

following reasons, the Court finds Plaintiff’s objections without merit and agrees with the

Magistrate Judge’s recommendation.

                                  STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the Court.                        The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

                                         DISCUSSION

       Here, as an initial matter, Plaintiff’s objections do not specifically respond to the

Magistrate Judge’s findings (1) that Plaintiff’s claims for monetary damages are barred by

Heck v. Humphrey, or (2) that his claims regarding Defendants’ failure to take him for

medical care and failure to have dashboard cameras do not allege a constitutional violation.

After review, the Court agrees with the Magistrate Judge’s findings on these issues and

                                                2
finds no clear error.

       Next, however, Plaintiff does object to the Magistrate Judge’s determination that

Plaintiff’s claims are barred by the three-year statute of limitations. Specifically, Plaintiff

asserts that although he was arrested in January of 2015, he was not aware of his injury

until after a suppression hearing held in June of 2017 “where Officer Todd Mallek admitted

to never establishing probable cause.” (ECF No. 17 at 2.) After review, the Court finds this

objection without merit because Plaintiff’s complaint clearly states that Plaintiff received a

copy of Officer Mallek’s affidavit the day after his arrest. Plaintiff asserts that Officer

Mallek’s affidavit stated that he advised Plaintiff that he was going to search his vehicle

“due to the odor of marijuana + seeing marijuana in my mouth.” (ECF No. 1 at 8.) Plaintiff

also states, however: “This was the ‘first’ time I ever heard anything about marijuana at all.”

(Id.) Thus, the allegations of Plaintiff’s complaint contradict his assertion in his objections

that he was not aware of his injury until after the suppression hearing in June of 2017, and

the Court ultimately agrees with the Magistrate Judge that, in addition to the foregoing

issues with Plaintiff’s complaint, his claims are barred by the statute of limitations. As the

Magistrate Judge stated, “Plaintiff had reason to know of his claims at the time of his arrest

in January of 2015 or at least by the time he was released from custody ‘7 or 8 days’

thereafter, all of which are more than three years prior to his filing of this action in April of

2018.” (ECF No. 15 at 8.)

                                        CONCLUSION

       Based on the foregoing, the Court adopts the Magistrate Judge’s Report (ECF No.

15); overrules Plaintiff’s objections (ECF No. 17); and dismisses this action without

prejudice and without issuance and service of process.

                                               3
      IT IS SO ORDERED.


                                 /s/Bruce H. Hendricks
                                 The Honorable Bruce Howe Hendricks
                                 United States District Judge

December 6, 2018
Charleston, South Carolina




                             4
